ORDER
EDWARD J. GAFFNEY, JR, of NEWTON, having been ordered to show cause on March 1, 1994, why he should not be immediately temporarily suspended from the practice of law, and respondent having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that EDWARD J. GAFFNEY, JR, is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of EDWARD J. GAFFNEY, JR, wherever situate, pending further Order of this Court; and it is further
ORDERED that EDWARD J. GAFFNEY, JR. be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.